Title: From Thomas Jefferson to Tench Coxe, 3 October 1793
From: Jefferson, Thomas
To: Coxe, Tench



Monticello Oct. 3. 1793.

Th: Jefferson presents his compliments to Mr. Coxe and returns him Mr. Franks’s letter with thanks for the perusal of it. His situation has permitted him to communicate it to the President, but no further. The oppressions of our commerce in the West Indies are really grievous: but it seems best to take no small measure, but to wait for the mass of matter we expect from the merchants and to require indemnification for the whole, fortifying our claim to it by observing the most exact justice towards them in the mean time.
